—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals, as limited by his brief, from so much of a fact-finding and dispositional order (one paper) of the Family Court, Queens County (Salinitro, J.), dated November 19, 1999, as, after fact-finding and dispositional hearings, inter alia, terminated his parental rights to the subject child on the grounds of abandonment and permanent neglect, and transferred custody and guardianship rights to the petitioner Heart Share Human Services of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
*384The Family Court properly determined that there was clear and convincing evidence of the appellant father’s abandonment of his child based on his failure to visit the child or communicate with the petitioner agency during the six-month period before the filing of the petition (see, Social Services Law § 384-b [4] [b]; [5] [a]). The father did not establish that he was unable to contact either the child or the agency, or that he was discouraged from making contact by the agency (see, Matter of Catholic Child Care Socy. [Danny R.], 112 AD2d 1039, 1040; Matter of Anthony M., 195 AD2d 315). In light of this holding, we need not address the issue of permanent neglect.
Furthermore, the Family Court properly determined that the child’s best interests would be served by terminating the father’s parental rights and freeing the child for adoption (see, Family Ct Act §§ 623, 631; Matter of Star Leslie W., 63 NY2d 136; Matter of Crystal C., 219 AD2d 601; Matter of Desire Star H., 202 AD2d 582). O’Brien, J. P., Altman, Goldstein and H. Miller, JJ., concur.